NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN ESTRADA CABERAS, AKA Juan                  No.    16-71267
Pascual Esteban-Mateo,
                                                Agency No. A094-942-216
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted October 17, 2019
                              Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and BATAILLON,**
District Judge.

      Juan Estrada Caberas (Estrada) filed this petition for review after the Board

of Immigration Appeals (BIA) issued a mixed decision granting him withholding

of removal to Guatemala, denying his asylum claim as untimely, and remanding to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Joseph F. Bataillon, United States District Judge for
the District of Nebraska, sitting by designation.
the Immigration Judge (IJ) for further background checks. Because Estrada filed

this petition for review before the IJ issued the final order in his case, it is

premature. See 8 U.S.C. § 1252(b)(1); Abdisalan v. Holder, 774 F.3d 517, 520,

526 (9th Cir. 2014) (en banc). However, because the government suffered no

prejudice from the premature filing, the petition ripened upon entry of the IJ’s final

order. Diaz Martinez v. Barr, 941 F.3d 907, 920 (9th Cir. 2019). Proceeding to

the merits of the petition, we deny the petition for review.

     1. The BIA applied the correct legal standard in evaluating Estrada’s claim

that his failure to apply for asylum within one year of arriving in the United States

should be excused under the “extraordinary circumstances” exception. See 8

U.S.C. § 1158(a)(2)(B). To qualify for this exception, Estrada must demonstrate

that his post-traumatic stress disorder (PTSD) was an “extraordinary

circumstance[] relating to the delay in filing [his asylum] application.” 8 U.S.C. §

1158(a)(2)(D) (emphasis added). Finding no extraordinary circumstances, the BIA

relied upon the IJ’s reasoning that Estrada’s PTSD was not “related to” his late

asylum filing. See Ornelas-Chavez v. Gonzalez, 458 F.3d 1052, 1058 (9th Cir.

2006) (stating that our review includes the IJ’s decision where the BIA’s “lack of

analysis . . . suggests it gave significant weight” to the IJ’s reasoning).

      2. We lack jurisdiction to review the substance of Estrada’s claim that his

late asylum application should be excused due to extraordinary circumstances.


                                            2
Although we have jurisdiction to review “mixed questions of law and fact”—

including “the application of law to undisputed facts”—the facts in this case are

not undisputed. See Gasparyan v. Holder, 707 F.3d 1130, 1134 (9th Cir. 2013).

Rather, the government explicitly contested in the proceedings below Estrada’s

claim that his PTSD related to his delay in filing his asylum application.

      Petition DENIED.




                                          3